U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 ¨ For the transition period from to . Commission File Number 000-53127 GENESIS BIOPHARMA, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-3254381 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 11500 Olympic Boulevard, Suite 400, Los Angeles, CA90064 (Address of principal executive offices and zip code) (866) 963-2220 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No þ At August 14, 2012, the issuer has 78,293,095 shares of common stock outstanding. GENESIS BIOPHARMA, INC. (A Development Stage Company) FORM 10-Q For the Quarter Ended June 30, 2012 Table of Contents Page PART IFINANCIAL INFORMATION Item 1. Condensed Unaudited Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART IIOTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosure 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 PART I.FINANCIAL INFORMATION Item 1. Condensed Financial Statements GENESIS BIOPHARMA, INC. (A Development Stage Company) Condensed Balance Sheets June 30 December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Deposits and prepaid expenses Total Current Assets Property and equipment, net of accumulated depreciation of $5,809 and $2,704 Rent Deposit Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable Accrued expenses Accrued expenses - National Institute of Health - 12% secured promissory notes - 7% convertible promissory notes Derivative liabilities Total Current Liabilities Commitments and contingencies Stockholders' Deficiency Common stock, $0.000041666 par value; 1,800,000,000 shares authorized, 78,293,095 and 77,993,591 shares issued and outstanding, respectively Common shares to be issued with 12% secured promissory notes - Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these condensed financial statements. 1 GENESIS BIOPHARMA, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Period from September 17, 2007 For the Three Months Ended For the Six Months Ended (Date of Inception) June 30, June 30, through June 30, 2012 Revenues $
